Title: To John Adams from Ralph Izard, 18 April 1779
From: Izard, Ralph
To: Adams, John


     
      Dear Sir
      Paris 18th. April 1779
     
     I am favoured with your Letter of 12th, and am sorry to find that you have had so much trouble about the Frigate. The accounts which we had of the small number of hands she had, made it probable that she would not sail soon. Perhaps this detention may prove to be “all for the best.” Some wise people are of opinion that this is always the case; and though the maxim has undergone the criticism of M. de Voltaire, and passed the fiery Ordeal of his ridicule, it very often proves true. The arrival of the first dispatches from Congress will probably add another example of the truth of it.
     I have no news to send you, except the common report of Paris, that Spain is at last determined to declare in favour of France. England expects such an event, and affects to look at it with indifference; should it take place, I hope she will be soon convinced of her mistake.
     We can not, I think, be much longer without having News from Congress. Should any Letters arrive for me at Nantes, while you are there, I should be obliged to you if you would send them to me. Frequent accidents have happened to our dispatches; and I very much fear that what has happened, may happen again. My Wife, and family thank you for your kind remembrance of them, and offer their Compliments. As for the Two Abbés they speak for themselves on the other side of the paper. I am Dr. Sr. Your most obt. hble Servt.
     
      Ra. Izard
     
     
      P.S. If there should be any arrivals from America, or any News from thence while you stay at Nantes, I should be obliged to you if you would let me know. It is said that some American Prisoners are arrived at Nantes from England. If so, why are they not taken on board of the Alliance?
      Les abbés de Chalut et Arnoux font leurs amitiés à Monsieur Adams, ils embrassent Son cher fils, ils lui souhaitent une heureuse navigation, et ils le prîent de leur donner de Ses nouvelles.
     
    